 I)l('XISIONS O() NIIONAI. IABOR REI.ATIONS BOARI)ABC TIransiational Transport. Inc.: ACME FastFreight, Inc., Wholly Owned Subsidiaries of ABCFreight Forwarding C'orporation and Allied ServicesDivision, Brotherhood of Railway, Airline andSteamship Clerks, Freight Hlandlers, Express andStation Employees. Case 29 ('A 6536August 27. 1979I)FCISION AND ORI)ERBY MI-MIBIRS PNIl.()., MUIRPIY, ANI) TRtUESI)AILOn June 13, 1979, Administrative Law Judge MaxRosenberg issued the attached Decision in this pro-ceeding. Thereafter, Respondent Acme filed excep-tions, and the Charging Party filed exceptions and asupporting brief'.Pursuant to the provisions of Section 3(b)of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of' the National LaborRelations Act. as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.I The Charging Party has excepted to certain credibility findings made bythe Administrative l.aw Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of' the relevant evidence convinces usthat the resolutions are incorrect. Sandard Dr Wall Products. Inc. 91NlRB 544 (1950). enld. 188 F.2d 362 (3d ('ir 1951). We have examined therecord carefulls and find no basis for reversing his findings.Contrary to the Administrative I.aw Judge, we find that, although at onepoint :nimon President Thomas Fitzgibbons stated that he was not told onJune 6. 1978. that the contract between the Union and Respondent Acmewould continue to be honored. Fitzglbbons meant to testilt that he walsgiven assurances to this effect, its clarified by his later testimony.('ontrar to the Administrative L.aw Judge. we note that Respondentasserted n its brief to the Administrative l.aw Judge that the closing of seventerminals was ai change in the scope of the enterprise. For this reason. Re-spondenl asserted the closing was a matter of mangerial discretion within themeaning oI Justice Stewart's concurring opinion In Fibreboard Paper Prod-utr, (orp v .L R B. 320 U.S. 203. 233 (1974). In view of our affirmation ofthe Administrative Law Judge's conclusions with regard to Respondent'snotice to and willingness to bargain with the Union prior to the closing of theterminals. it is unnecessary for us to consider whether Respondent lawfullycould refused to bargain on this subject had it received a request to do so.DECI SIONSlAI AI MINI 01 lI11 (AS]M.Sx RSENBIR(;. Administrative .aw Judge: With allparties represented, this proceeding was heard before me inBrooklyn, New York, on December 21 and 22. 1978, upona complaint filed by the General ('ounsel of the NationalI.abor Relations Board and answers submitted thereto byABC Transnational Transport. Inc.. herein called ABC.and Acme Fast Freight, Inc., herein called Acme (holly-owned subsidiaries of ABC Freight Forwarding Corpora-tion, herein called ABC-FFC).' At issue is whether ABCand Acme violated Section 8(a)(5) of the National LaborRelations Act. as amended. by certain conduct to be de-tailed below. Briefs have been received from the GeneralCounsel, the Charging Party, and Respondents ABC andAcme, which have been duly considered.Upon the basis of the entire record made in this proceed-ing. including my observation of the demeanor of each wit-ness who testified. I hereby make the following:FINDIN(iS ()F FA(I1. 111E BUSINESS OF RESPoND)tNISAt the times material herein, Acme, a Delaware corpora-tion. has maintained its principal office and place of busi-ness in New Hyde Park. New York. and other places ofbusiness in the States of Massachusetts. Washington. Ore-gon, Michigan, Texas. and California. where it engages inthe business of providing freight forwarding and related ser-vices.During the material period herein. ABC' has maintainedits principal office and place of' business on Eleventh Ave-nue. City and State of New York. and various other placesof business in the States of Massachusetts. Washington,Oregon. Michigan, Texas. and C'alifornia, where it engagesin providing freight forwarding and related services. Duringsaid period, ABC has been a wholly-owned subsidiary ofABC-FFC, a New York corporation with its principal officeand place of business at the same address as RespondentA BC.During the material annual period, ABC and Acme eachderived gross revenues in excess of $50,000. and each per-formed services valued in excess of'$50.000 which were per-formed in, and for various enterprises located in. Statesother than the State wherein it is located. The complaintalleges, the answer admits, and I find that ABC and Acmeare employers engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. lite LABOR ORGANIZAlION INVO()I.Il)It is undisputed and I find that Allied Services Division,Brotherhood of Railway. Airline and Steamship Clerks.Freight Handlers. Express and Station Employees. hereincalled the Union. is a labor organization within the mean-ing of' Section 2(5) of the Act.I The complaint. which issued on August 31. 1978, is based upon a chargewhich wais filed and served on July 18. 1978.244 NLRB No. 109660() ABC TRANSNATIONAI. TRANSPORT. INC(Ill. lt. AI L.E(iEI) UNFAIR I ABO)R PRA('I I(:SThe complaint alleges that Acme and ABC violated Sec-tion 8(a)(5) of the Act by closing Acme's freight terminalsin New York City, New York: Boston and llolyoke, Mas-sachusetts; Portland, Oregon; Houston and San Antonio.Texas; and Detroit, Michigan. and, also, by transferring thework formerly performed at those terminals to ABC's ter-minals in the same cities, without notifying the Union of theclosures or transfers and without affording it an opportuni-ty to bargain over these matters.2Acme and ABC deny thecommission of any labor practices banned b the statute.For the reasons set forth hereinafter, I find these allegationsto lack merit and I shall dismiss the complaint in its en-tirety.For several decades, Acme has engaged in the business offorwarding freight for various shippers from its terminalslocated throughout the United States under a nationwidepermit obtained from the Interstate Commerce Commis-sion. For some undisclosed period of time, Acme has main-tained contractual relations with the Union covering theterms and conditions of Acme's employees at all terminals.The latest compact between the parties was effective fromMarch I, 1976. to March I. 1979.Prior to June 12, 1978.' Acme operated terminals in ap-proximately 60 locations throughout the country. seven ofwhich were situated in Maspeth. New York: Holyoke andBoston, Massachusetts: Houston and San Antonio. 'exas:Portland, Oregon; and, Detroit. Michigan. It is uncontro-verted and I find that, during the annual period immedi-ately preceding June 12. Acme's nationwide system hadsustained operational losses totaling $1 million and thatmonthly losses were running at the rate of $500.000. Inconsequence of these staggering deficits, the management ofAcme undertook a survey of its operations in December1977 with a view toward eliminating the unprofitable termi-nals in an effort to survive as a corporate entity. As thelosses continued into early 1978. Acme's then-president. Pe-ter Thomson, decided to put the enterprise up for sale.William Kearney, a staff vice president of Acme incharge of such matters as personnel and labor relations.testified that, prior to June 12, President Thomson had en-gaged in negotiations with several companies for the sale ofthe business. Because of these endeavors, it was decided tohold in abeyance the closure of certain terminals until suchtime as a sale has been made. Sometime in May, Kearneyreceived a telephone call from Thomas Fitzgibbons. theUnion's president. During their conversation, Fitzgibbonsstated that he had heard that Acme had been sold. In thisregard, the union president testimonially related that heI In an apparent attempt to hold ABC jointly responsible for the closuresof Acme's terminals and/or for having allegedls participated in the translerof work from those terminals to ABC's stations, all in violation of' Sec8(a5) of the Act, and to obtain a remedial order against ABC as well asAcme, the General Counsel has sught to portray ABC and Acme as a singleemployer. In view of the findings hereinafter made and the conclusionsdrawn therefrom that Acme did not offend the provisions of that Section bythe closure of its terminals and did not transfer any work from those lermi-nals to stations maintained by ABC. I deem it unnecessary to pass upon theGeneral Counsel's single-employer contention. In any event. I am hardlbpersuaded on the record before me that the necessary evidential ingedienls ,establish the existance of a single integrated enterprise have been provenI Unless otherwise indicated, all dates herein are in 1978had become aware. either from articles in financial journalsor rumors, that Acme was seeking a purchaser of its enter-prise in late 1977 or earl! 1978. Kearnes assured Fitzgih-bons that, although several purchasers had evinced an in-terest in acquiring Acme. none had vet done so, and hepromised to advise the lahor leader ust as soon as thisevent occurred.Believing that a sale was imminent and that ABC-FF('. aholding company which owned ABC. would he the success-ful bidder. KearneN telephoned Fitzgihbons to report thisand to arrange ftor a meeting which was held on June 6, inthe latter's office. Shortls after the session started. Kearnes,and Fitzgibbons were joined hs Marvin Barsk\. the vicepresident of AB('. According to Kearne, Barsk, was in-vited by him to acquaint Fitzgibhhons with a representativeof the potential purchaser. After the meeting opened. andaccording to Kearne''s testimon\. he emhbarked upon a dis-cussion of Acme's deteriorating financial condition. Kear-nev disclosed that Acme's monthl\ losses had persisted atthe $500X.(X) figure with no impro,.emeni in sight. and thatsteps would immediatel, have to he taken to stem thoselosses and place the (olpanll on a more econolical toot-ing. At this uncture. Kearne aised ['itzgibbons thatAcme had contemplated closing se\ erl terminals to reducecosts and specifically mentioned the ones in Maspeth. Ilol-yoke. Boston. Portland. San Antonio. Hlouston. and De-troit. Fitzgibbons replied that he was aware of .-cnme's ti-nancial plight and could understand the tirm's dtesire tocurb the losses hb closures. hut he eprssed his concernabhout the impact of the closings upon the affected emrnplo-ees. Kearney assured his counterpart that it was Acnme'sintention to retain ;is m;an, of them as was econonllicallfeasible. Fitzgibbons then remarked to Kearne\ and Ialr'k\sthat 'I am not going to agree with ou thalt so ha e got toclose this station or thalt station ...that's \our business.You re runninL g tle con/4 panl. 1But I s ant to milake sure tileemploees get a fair sha;ke." Kearne v thereupon explainedthat AB('-I'(' was niercli purchasing the stock of' Acme:Acme wAould opcate independcntly ot' AB(': and thall theUnion contrlact with Acme would continue to be holnored.It is Kearne's testilnon that the conversation on Junle 6then turned to the plight of the Maspeth. New York. em-ployees upon the closure of th;lt terminal. In this regard. therecord discloses and I find that, in 1971. Acme opened alarge freight terminal in North Bergen. New Jerse!. andconcurrently closed the freight facilities which it had there-tofore maintained in Manhattan, New York. With the es-tablishment of the North Bergen facilits. the tnIion andAcme devised a North Bergen seniorit, list which encorm-passed all employees in the metropolitan area of New Yorkcity. When the employees at the various stations in NesxYork City lost their jobs, they were entitled to and did exer-cise their contractual humping privileges and. it' the sodesired, obtained work at the North Bergen terminal with-out any change in their employment benefits.In an experimental move to obtain more freight in NewYork ('ity in and after 1971. Acme opened a station onWatt Street in Lower Manhattan. To staff this terminal.employees were drawn from the North Bergen seniority list.This venture proved unprofitable and was abandoned, Awiththe result that the emploNees returned to the North Bergenh661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlist. Similar attempts to establish profitable stations provedunsuccessful in Greenpoint, Brooklyn. and Woodside.Queens. Finally, in 1977, Acme opened the terminal inMaspeth. By early 1978, this venture also proved to be un-profitable. Duiing their meeting of June 6. Kearney advisedFitzgibbons that, if Acme did close the Maspeth station, thesame contractual procedures used at Watt Street, Green-point, and Woodside would be utilized to transfer the Mas-peth employees to North Bergen. Turning to the matter offreight deliveries, Kearney stated that the freight whichAcme received from the New York Counties of Suffolk.Nassau, and Queens would thereafter be hauled to theNorth Bergen terminal in accordance with past practicewhen the other stations had been closed in New York City.Before the meeting ended. Kearney promised to informFitzgibbons when the sale of Acme was completed. In histestimony, Kearney emphatically denied that Fitzgibbonshad requested that Acme bargain with him over the closureof the mentioned terminals at any time during their June 6conversation.When called to the stand, Marvin Barsky. ABC's vicepresident who attended the June 6 session, corroboratedKearney's testimony in all salient respects. Thus, Barskyconfirmed that Kearney had raised the issue of closing theseven terminals after Acme's probable sale to ABC-FFCand had discussed with Fitzgibbons the contractual ar-rangements which would protect the Maspeth employeeswhen that facility was terminated. Marsky also flatly deniedthat Fitzgibbons had evinced any desire to be notified of theproposed closings prior to their demise.I credit the testimony of Kearney and Barsky concerningthe events which transpired at the June 6 meeting because Iam not convinced that Fitzgibbons had faithfully relatedthe contents of his discussions with these men when he wascalled as a witness. During his testimony, Fitzgibbonssought to downplay the role which Kearney played in thedialogue, claiming that Acme's vice president, who hadbeen in charge of personnel and labor relations for manyyears, was little more than an observer. Yet, Fitzgibbonsacknowledged that he was made to understand at this meet-ing that, despite the possible sale to ABC-FFC, Acmewould remain an independent entity and would honor itscontractual obligation to the Union. Moreover, Fitzgibbonsfurther acknowledged that, on all other occasions both be-fore and after this meeting, he uniformly sought the ear ofKearney, and not Barsky, when he desired information con-cerning the termination of stations. In his testimony, Fitz-gibbons related that Kearney did mention the topic ofAcme's huge monthly losses and that Barsky, and possiblyKearney, then stated that Acme would close some stationsto absorb the deficits. Initially, Fitzgibbons claimed thatBarsky failed to identify any specific terminals which wouldbe shut down inasmuch as ABC-FFC was not yet theowner of Acme. He finally admitted that Barsky did men-tion by name the stations in Maspeth, Massachusetts, andthe West Coast, but claimed that Barsky was unprepared tospell out any details. According to Fitzgibbons, after inquir-ing into the nature of the sale of Acme, he thereuponlaunched into a discussion of the status of the collective-bargaining agreement between the Union and Acme. Bar-sky refused to commit ABC-FFC to the assumption of thecontract, whereupon Fitzgibbons stated that "before the)made any changes, that they would sit down with theUnion, and inform us of those changes, so we would havethe opportunity to discuss them. and have our imput, andtake whatever position we thought would be appropriate onthe changes." However, Fitzgibbons did not deny Kear-ney's testimony that the subject of the contractual bumpingrights of employees at Maspeth was discussed extensively atthe meeting.Events abided until June I when Kearney learned fromPresident Peter Thomson that Acme's sale to ABC-FFCwould be consummated on June 12. With the purchase. anexecustive vice president of Acme, Ron Beacham, replacedThomson as president, and all other officers retained theircurrent positions. Acme's headquarters remained in NewHyde Park. New York, where it maintains its own booksand records, and continues to formulate its own labor poli-cies and administer the collective-bargaining agreementwith the Union. By letter dated June 14. Beacham informedall of Acme's employees of the sale.Following the change in ownership, Acme began to ex-ecute its plan to close some of its terminals. On June 13.Acme posted a notice on the bulletin board at its Holyoketerminal announcing that all jobs would be abolished onJune 16. Concurrent with the posting. copies of the noticewere given to the affected employees and the Union's localchairman. Kearney testified without contradiction, and Ifind that these procedures were dictated bh the terms of thelabor compact between Acme and the oLnion. and had uni-formly been utilized in the past without objection from thatlabor organization. Indeed, rule 22(c) of that agreementprescribes that "Employees with fifteen (1I 5) years seniorityor more. who are laid off due to abandonment of a stationor curtailment of service shall be given at least fifteen (15)working days notice of force reduction or abandonment ofposition." and rule 21 requires that all employees be givenat least a 3-day notice of abolishment of position. Kearneytestified that, although decisions to close stations had beenmade and implemented in the same fashion in the past. noformal notification was ever afforded directly to Fitzgib-bons or his associates prior to the closings, and Acme previ-ously had never received any protests from Fitzgibbonsabout lack of notification or any requests to bargain overthe closures. In this regard. Philip Carusi. Acme's vice pres-ident who assisted Kearney in matters relating to labor rela-tions, testified without contradiction and I find that, duringthe 2 years in which he held his present position, the usualprocedures which were followed when a decision was madeby Acme to eliminate a terminal was to post a bulletin atthe station informing the employees of the intended actionand to transmit a copy of the bulletin to the local unionrepresentative. In many instances, the affected employeeswould contact Union President Fitzgibbons or his assistant.Vice President Albert Vollero, to inform them of the date ofthe closures. In other instances. Kearney or Carusi wouldget in touch with these union officials prior to the closingsand apprise them of the decision to phase out the station.According to Carusi, after assuring the union agents thatAcme would honor the terms of the existing collective-bar-gaining contract relating to the abandonment of facilities,neither Fitzgibbons nor Vollero ever objected to this prac-662 ABC TRANSNATIONAL TRANSPORT. INC.tice or ever asked to meet with Acme's representatives tobargain over the elimination of a station.Continuing Kearney's testimonial narrative. he relatedand I find that. on June 14. he received a call from LouMaloof: a union official who shared offices with Fitzgibbonsat the union headquarters. At the outset of their consersa-tion. Maloof inquired whether Acme had been sold, andKearney replied in the affirmative. Maloof then inquiredinto the status of the Holyoke terminal because of the no-tices which had been distributed to the employees and thelocal union chairman at that station. Kearney replied thatAcme contemplated closing that station on June 16 as thenotice indicated, as well as the stations in Maspeth. SanAntonio. Houston, Boston, Portland. and Detroit. andKearney remarked that he had conveyed this to UnionPresident Fitzgibbons at their meeting on June 6. Uponreceiving this information, Maloof asked what arrange-ments had been made for furloughing the Holyoke employ-ees, and Kearney responded that they would be afforded allof the benefits spelled out in the existing collective-bargain-ing agreement between the parties. It is Kearney's testi-mony that Maloof was satisfied with Kearney's explanationand did not make any demand for bargaining over thesecontemplated closures.Kearney also testified that he next heard from Fitzgib-bons on June 21 when the latter telephoned and heatedlycomplained that Acme had been sold and Kearney had notinformed him of what had occurred. Kearney apologizedfor his failure personally to contact Fitzgibbons, explainingthat he had assumed that presidential assistant Lou Maloofhad relayed the information to Fitzgibbons as a result oftheir telephone discussion on June 14. During their conver-sation, Kearney repeated what he had told Maloof, namely.that the Holyoke station had been scheduled for closure onJune 16 and that the San Antonio and Houston terminalswould be abolished on June 30. Kearney also assured Fitz-gibbons that Acme would pay all employees their severancebenefits as required under the contract. Fitzgibbons thenrequested that Kearney mail to the former a letter describ-ing the sale of Acme. In conformity with this request, Kear-ney dispatched a letter to Fitzgibbons on June 22 whichstated:This will confirm the information I relayed to you to-day on the telephone that on June 12, 1978, ABCFreight Forwarding Corporation purchased all of theissued and outstanding capital stock of Acme FastFreight, Inc., land] as of that date. owns and controlsAcme.ABC Freight Forwarding Corporation has been noti-fied, prior to the purchase, of the existence of all collec-tive-bargaining agreements, including the one with the[Union.jKearney promised to meet with Fitzgibbons at any time tofurther discuss an)' problems which the union official mighthave. According to Kearney, Fitzgibbons made no responseto the information which had been relayed to him.On June 26, notices were posted and given to the employ-ees and Union chairman at the Portland station. informingthem that that terminal would be abandoned on June 30and, on June 27. similar notices were issued concerning theclosure of the terminals in San Antonio and Houston.In July, Kearney and Fitzgibbons engaged in several tele-phone conversations in an attempt to arrange their sched-ules so that they could meet. During the week of Jul? 3. andin the course of one of these conversations. Kearney ad-vised Fitzgibbons of Acme's intention to terminate opera-tions at the Boston station. Kearney's testimony is un-denied, and I find that Fitzgibbons interposed no specificobjection to this action. The record discloses that notices tothis effect were given to the usual parties on Jul' 7. and theterminal was closed on July 14.The parties agreed to meet on July 26. In the meantime,Acme gave notices to the employees and union charimen atMaspeth, Boston. and Detroit on July 6. 7. and I .respec-tively. informing them of the closing of these terminals onJuly 11, 14, and 15. respectively. On July 18. the nionfiled the charges giving rise to this proceeding. When themeeting opened on July 26. Kearney and Barsk, repre-sented management, and Fitzgibbons and Union Vice Pres-ident Albert Vollero appeared on behalf of the nion Atthe outset, Kearney gave a recital of what had occurred inthe past, mentioning the sale of Acme to ABC-FF( and theclosure of the terminals. According to Kearney. Vollerocomplained that Acme had failed to notify the Union thatthe stations would be abolished, and Kearney insisted thatAcme had followed the long-established practice of closingthe terminals upon appropriate notice to the employees andthe union chairmen. Kearney added that he had notifiedand discussed these matters with Fitzgibbons both duringhis conversation with that union officer on June 6 and onseveral occasions thereafter. The subject then turned to cer-tain outstanding grievances which had arisen as a result ofthe closures, and it was agreed that Vollero would draft alist of those complaints to be considered at a later session.Finally, an issue arose as to the status of the employeeswhose jobs had been abolished with the closure of the Mas-peth station. With regard to this topic, Vollero insisted thatthese employees should be transferred to the terminal at24th Street and Eleventh Avenue in New York ('it, whichABC operated and housed the offices of ABC and ABC-FFC. Kearney pointed out that the bulk of the Maspethfreight had been rerouted to the North Bergen terminal andthat the Maspeth employees were listed on the North Ber-gen seniority roster and were entitled to employment at thatinstallation. Thereupon, the meeting broke up.After an exchange of correspondence regarding the grie -ances which were to be expedited, the parties again satdown in late September or early October to resolve the is-sues which arose out of the abolition of jobs when the seventerminals were eliminated. Kearney testimonially reportedthat, at this session, Fitzgibbons contended that Acme hadmade an error in closing the terminals. Kearney denied thatAcme had transgressed any of the established proceduresset forth in the existing labor agreement or had deviatedfrom past practice in shutting the stations down. The mat-ter of the Portland closing was broached by Fitzgibbons,who claimed that the employees at that terminal had notbeen afforded the contractually mandated notice of termi-nation. After exploring this topic, Kearney conceded thatthe requisite notice had not been given and agreed to com-pensate the employees for an'irregularity. The discussion663 I)l.(IlSIONS O()F NA11ONAIL LABOR RELATIONS BOARDthen turned to t te closure of the Maspeth terminal, withFitZgihbons Insisting that the orik at this abandoned sta-tlln should be diverted to AB(C's lock at 24th Street andIlevenlh Aenue in New Yrk ('itv rather than to Acme'sterminal in North Bergen. New lersey. Kearney repliedthat the hulk of' the Maspeth freight had been shunted toNorth Bergen for the same reason that Acme had trans-ferred the work to that terminal when Acme previouslyclosed its terminals on Wattll Street, (ireenpoint, and Wood-side, in New York ('itv. In this regard. Kearney explainedthat a small fraction of the Maspeth freight would be han-dled at the Eleventh Avenue address because some of theMaspeth employees, who had contractual bumping rightsand were eligible to follow the work to North Bergen. re-fused to leave New York City. Finally, Fitzgibbons com-plained that Acme's terminals in San Antonio and Houstonhad, in reality, been merged with ABC's stations in thosecities and had not, in fact, been abandoned. Kearney em-phatically denied that Acme had transferred any work toAB(' in those locales, and the meeting concluded.In his testimony. Union President Fitzgibbons sought toconvey the impression that he was unaware of any practicewhich had developed over the years whereby the Unionhad acquiesced in the closing of Acme's terminals uponnotification to the affected employees and their local unionchairmen. To bolster this impression, Fitzgibbons testimo-nially reported that he first became involved in the adminis-tration of the Acme labor contract in 1973 and that noAcme terminals had been closed during the period from1973 up to the events giving rise to this proceeding. How-ever, this assertion is belied by the record which clearlyestablishes that Acme had closed its terminal in Buffalo,New York, on April 22, 1977, and had shut down terminalsin Providence, Rhode Island, and Worcester, Massachu-setts, as late as February 24. 1978. So far as appears on thisrecord, Flzgibbons did not protest any failure of notifica-tion by Acme regarding these closures, nor did he requestthat Acme bargain with the Union over its decision tophase out these stations. In light of his testimony that theemployees at the seven terminals involved herein regularlyreported Acme's notices of closures to him or his assistants,I deem it implausible that Fitzgibbons could have been un-aware of Acme's past practice in shutting down its facilities,particularly in view of the circumstance that the multipleclosings in early 1978 occurred less than 4 months beforeAcme began to phase out the seven stations in June.Nor do I accept Fitzgibbons' testimony that he did notpersonally receive prior notification of the intended closureof the terminals which Acme implemented in June andJuly. Albert Vollero, the union vice president, testified thathe had discovered as early as May and June through con-versations with terminal managers and employees, thatmany of these terminals had been programmed for closureand that he relayed this information to Fitzgibbons prior tothe closings. After fencing with counsel. Vollero finallybrought himself to admit that he had received a telephonecall from Acme's Vice President, Philip Carusi, who re-ported that Acme was contemplating shutting down theSan Antonio and Houston stations and that Acme wouldfaithfully comply with contractual provisions relating to theeffects of the terminations upon the employees. Upon re-ceipt of this information Vollero replied that he had noobjection to this procedure. Moreover, Carusi's testimony isundenied and I find that on July 7, when notices of closureof the Boston and Maspeth terminals were posted. Carusicontacted Vollero and informed the latter that the Bostonand Maspeth facilities were scheduled to be phased outwithin a week. In short. I am convinced and I find thatAcme did, in fact, notify the Union of its intention to elimi-nate the seven terminals in question prior to their abandon-ment.Moreover. I do not accept Fitzgibbons' testimony that hehad made timely requests upon Acme to bargain over itsdecision to phase out these seven facilities. While on thestand. Fitzgibbons acknowledged that he had learned dur-ing his meeting with Kearney and Barsky on June 6 thatAcme had intended to close the terminals in Maspeth, Hol-yoke, Boston. and the West coast. Fitzgibbons claimed that,when he was unable to extract any concession from Barskythat his employer, ABC-FFC. would honor the existingagreement between Acme and the Union. he demandedthat "before they made any changes, that they would sitdown with the Union. and inform us of those changes, sowe would have an opportunity to discuss them." Fitzgib-bons also claimed that he had made additional requests tobargain over the closures at his meeting with Acme repre-sentatives on July 26. despite the fact that all seven termi-nals had already been eliminated for several weeks. Whenpressed on this issue, Fitzgibbons made the curious confes-sion that he did not even ask Acme's officials to negotiateover the resumption of operations at those facilities.In my opinion. Fitzgibbons' only concerns when helearned that Acme had been sold to ABC-FFC and thatAcme had opted to close the seven stations to curb severefinancial losses and remain in business, and was to obtain aguarantee that the Union's contract with Acme remained aviable instrument after that enterprise's acquisition byABC-FFC, and to gain the assurance that the contractualprovisions relating to the abandonment of terminals wouldbe faithfully followed. After reviewing Fitzgibbons' testi-mony against the backdrop of the entire record, I am con-vinced that, when it became apparent to him that he hadacquiesced in the past practice involving closures of Acmeterminals by requesting negotiations over the effects of theclosings upon the employees rather than the decision toclose the facilities, he thereupon tailored his testimony tomake it appear that Acme had actually rejected his demandto bargain on the latter score. In sum, I credit the testimonyof Kearney and Barsky where it collides with that of Fitz-gibbons on this score, and I find that Fitzgibbons did notinsist that Acme sit down and bargain over its decision toclose the seven terminals here in question and therebywaived his right to do so.4As chronicled above, the General Counsel contends thatAcme and ABC violated Section 8(a)(5) of the Act by refus-ing to bargain with the Union over its decision to close theseven stations. At the hearing, the General Counsel con-ceded that the closures were prompted solely out of eco-nomic necessity and did not bear overtones of antiunionmotivation. He further acknowledged that Respondents4 See Ne. York Mirror, Division of the Hearst Corporation. 151 NLRB 834.840 842 (1965)0,4 ABC TRANSNATIONAI. TRANSPORT. IN'C.had faithfully discharged their duty to bargain over the ef-fects of the closures upon the employees involved. Accord-ingly, the sole issues presented for resolution regarding theclosing of Acme's terminals is whether the Respondents hadfulfilled their duty to bargain with the Union over the deci-sion to shut the terminals down.In Ozark Trailers, Incorporated and/or lotco EquipmentCompany and/or Mobile Freeze Company, Inc..' and morerecently in Brockway Motor Trucks, Division of MackTrucks, Inc.,6the Board reiterated its interpretation of theU.S. Supreme Court's decision in Fibreboard Paper Prod-ucts Corp. v. N.L.R.B.,7as imposing a duty upon an em-ployer to bargain with the collective-bargaining representa-tive of his employees over a decision to close a portion ofhis business for economic reasons. In Brock way. the Boardexplained:The underlying rationale for requiring bargaining oversuch matters is that the union-on behalf of and asrepresentative of the employees -should be accordedan opportunity to engage in a full and frank discussionregarding such decisions. In this way parties are pre-sented an opportunity to explore possible alternativesto accomodate their representative interests andthereby to resolve whatever issue confronts them in amutually acceptable way.?In the instant case as heretofore found, the union re-ceived timely notice from Acme of the latter's intention toclose seven terminals throughout the country both from thelips of Acme's Vice President Kearney as well as fromCarusi, and also from the affected employees. Despite thefact that Acme's representatives willingly met with theUnion agents on two occasions and otherwise contactedthese agents in several instances before and after the clo-sures, and thus afforded the Union "an opportunity to en-gage in a full and frank discussion" regarding the decisionto abandon the stations, I find that Union President Fitz-gibbons knowingly waived his statutory right to confrontAcme's management and explore the possibility of alteringthat decision. In light of this circumstance, I am persuadedand conclude that Respondents Acme and ABC did notviolate Section 8(a)(5) of the Act by failing to notify theUnion and bargain with it over its decision to close its ter-minals.9There remains for consideration the General Counsel'sfinal contention that Respondents Acme and ABC violated161 NLRB 561 (1966).6230 NLRB 1002 (1977).7379 U.S. 203 (1966).1 230 NLRB at 100.' Although the record establishes that the decision to abandon the sevenstations was prompted solely because of the severe economic losses whichAcme was sustaining. Respondents have seemingly not advanced the conten-tion in this proceeding that the closure was legally privileged, even absentbargaining over the decision, because the determination to close involvedsuch a "significant investment or withdrawal of capital" as to "affect thescope and ultimate direction of the enterprise." See General Motors Corp.GMC Truck Coach Division, 191 NLRB 951. 952 (1971).Section 8(a)(5) of the Statute bh refusing to bargain vwiththe Union over the transfer of the work formerly performedat Acme's abandoned terminals to ABC's stations locatedin the same cities.Apart from argumentative assertion. the General Coun-sel has failed to grace the pages of this record with anyprobative evidence which even remotely suggests that sucha transfer of work had occurred at the terminals whichAcme closed in Holvoke. Boston, San Antonio. Houston.Portland. or Detroit. With respect to the M.lspeth station.the evidence discloses and I find that, with the abandon-ment of that terminal. Acme undertook to transler itsfreight forwarding functions to the North Bergen, New .ler-sey. station as it had done when the New York ('it! stationsat Watt Street, Greenpoint. and Woodside ,were closed outof economic necessity. In addition. Acme afforded an op-portunit for the Maspeth employees to exercise their con-tractual humping rights at North Bergen. I o\e cer. some ofthe truckmen employed at Maspeth because of the distanceinvolved, refused to make their freight delie ries from theNew York Counties of Suffolk. Nassau. and Queens. whichMaspeth formerly serviced, to the North Bergen terminal.To handle that freight, which constituted onls a fractionalportion of the Maspeth volume, and to avoid further losses.Acme entered into a "co-load" agreement with ABC( underwhich the freight was delivered to AB("s Eleventh Avenueterminal in Manhattan for joint shipment. These argu-ments, which are filed with the I('C. are not unusual in theindustry, for Kearney testified without contradiction and Ifind that Acme had such agreements with carriers otherthan ABC throughout the country. Under their terms, bothcarriers utilize a single truck to carry freight out of the samecity to another distant location. In view of the refusal bhysome Maspeth drivers to follow their work to the NorthBergen terminal, a privilege which was accorded to themunder the labor agreement between the Union and Acme. Iam not convinced that Acme's entr, into a co-load agree-ment with ABC constituted a transfer of unit work from theabandoned Maspeth terminal which constituted a statutorysubject of collective bargaining. I shall therefore dismissthis allegation from the complaint.Having found that Respondents Acme and ABC did notviolate Section 81a)(5) of the Act b closing the seven termi-nals here in question or bh transferring unit work withoutfirst bargaining with the Union over their decision to do so,I shall order that the complaint be dismissed in its entiret,.ORDERInIt is hereby ordered that the complaint herein be. and ithereby is. dismissed in its entirety.m0In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board. as amended,the findings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order. and all objections thereto shallbe deemed waived for all purposes